DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-9, 11-19, 21-23 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "wherein the conductive wires respectively comprise a lateral segment extending in a first direction from outside the sidewall region towards a sidewall of the chip and a vertical segment extending from the lateral segment in a second direction towards a substantially horizontal line that is aligned with a bottom surface of the magnetic field shielding structure, and wherein the vertical segment is laterally offset from an outer surface of the magnetic field shielding structure in a direction away from the sidewall of the chip".
	Independent claim 12 and 21 substantially recite the limitation " the multilayer stack is comprised of two or more magnetic layers and two or more dielectric layers, wherein the magnetic field shielding structure comprises a top region above the upper face of the chip, a bottom region below the bottom face of the chip, and a sidewall region laterally surrounding the sidewalls of the chip, wherein openings exists in the sidewall region of the magnetic field shielding structure".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816